ON MOTION TO DISMISS.
The motion to dismiss the appeal in this case, for the want of a sufficient bond, is well taken; but the appellants will be allowed fifteen days in which to file a sufficient bond. The bond tendered by them in reply to the motion is insufficient, because B.W. Bowland, one of the sureties thereon, is a surety on defendant's replevy bond, and judgment was rendered against him as such; and for the further reason, that evidence of the solvency of the sureties at the time of the presentation of the bond should be furnished *Page 524 
to this court. The court will not look to the approval of the clerk of the court below of the same sureties made months ago.
The reply of appellants to the motion to dismiss, that the judgment of the court will be final, and that the condition of the bond to perform the judgment of this court alone is sufficient, is not correct; because the plea in reconvention is sufficient in amount to give jurisdiction to the Supreme Court. However, we do not mean to indicate that such condition would be sufficient.
                         ON THE MERITS.